Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 10, 2019

The Court of Appeals hereby passes the following order:

A20A0139. ESMERALDA HERNANDEZ v. ROBERT A. NICHOLS.

      In this ejectment and dispossessory action, the superior court entered a default
judgment in favor of Robert A. Nichols and against Esmeralda Hernandez and
awarded Nichols a money judgment of $5,650. Hernandez then filed a motion “To
Stay Ejectment/Writ of Possession and/or Set Aside Judgment,” asserting grounds
under OCGA § 9-11-60. After a hearing, the trial court denied Hernandez’s motion,
and she filed a motion for new trial. The trial court denied the motion, and
Hernandez filed this direct appeal. We, however, lack jurisdiction for at least two
reasons.
      First, “the denial of a motion to set aside a final judgment under OCGA § 9-11-
60 is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8).
Hernandez’s failure to follow the required appellate procedure deprives us of
jurisdiction.
      Second, appeals in all actions for damages in which the judgment is $10,000
or less shall comply with the discretionary appeals procedure. OCGA § 5-6-35 (a)
(6). Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required for this reason as well. See
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).
      Because Hernandez did not follow the proper procedure for requesting
appellate review in this case, this appeal is hereby DISMISSED for lack of
jurisdiction.




                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/10/2019
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.